                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )     No. 2:13-CR-00037-11-JRG
                                                      )
EULLIS MONROE GOODWIN                                 )

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Eullis Monroe Goodwin’s Pro Se Motion

for Reconsideration [Doc. 777] and the United States’ Response in Opposition [Doc. 779]. On

June 17, 2020, the Court denied Mr. Goodwin’s motion for compassionate release, concluding

that his underlying medical conditions—high cholesterol, high blood pressure, neuropathy, and

prediabetes—were not extraordinary and compelling reasons for his release because, based on

the Center for Disease Control’s guidelines, they did not place him at a heightened risk of severe

illness from COVID-19. [Mem. Op. & Order, Doc. 774, at 2–4]. The Court also denied Mr.

Goodwin’s motion because FCI Bennettsville, the facility where he is serving his sentence, had

no known cases of COVID-19 at the time. [Id. at 4].

       Mr. Goodwin now moves the Court to reconsider its denial of his motion on two grounds.

First, he has filed his medical records with the Court and asks the Court to review them. [Def.’s

Mot. Recons. at 1]. Based on his records, he argues that his underlying conditions, which now

include obesity and cardiovascular disease, do in fact expose him to a heightened risk of severe

illness from COVID-19. [Id.; Def.’s Med. Records, Doc. 777-2, at 2, 3, 7, 9, 16]. According to

his records, his body mass index is 30.1. [Def.’s Med. Records at 3]. Second, he contends that he




Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 1 of 7 PageID #: 6850
is entitled to compassionate release because FCI Bennettsville now does in fact have confirmed

cases of COVID-19. [Id. at 2]. 1

         “[O]nce a court has imposed a sentence, it does not have the authority to change or

modify that sentence unless such authority is expressly granted by statute.” United States v.

Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

(6th Cir. 2010)). Although 18 U.S.C § 3582(c)(1)(A) begins with the declaration that “[t]he court

may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

courts can consider motions for compassionate release once a defendant either exhausts his

administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

to the warden:

         The court may not modify a term of imprisonment once it has been imposed except
         that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

§ 3582(c)(1)(A). The United States concedes that Mr. Goodwin has satisfied § 3582(c)(1)(A)’s

exhaustion requirement. [United States’ First Resp., Doc. 768, at 3].

         Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). “[C]ourts

have universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and


         1
           Mr. Goodwin also argues that he “was not given adequate time to reply” to the United States’ response to
his original motion for compassionate release. [Def.’s Mot. Recons. at 2]. A reply brief, however, is not necessary
under the Court’s local rules, E.D. Tenn. L.R. 7.1(c), and the Court elected to move swiftly in ruling on Mr. Goodwin’s
motion because of its urgent nature.

                                                          2

Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 2 of 7 PageID #: 6851
compelling reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-

CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020) (quotation omitted); see United

States v. Resnick, ___ F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The

First Step Act did not amend the eligibility requirements for compassionate release, which are

set forth in 18 U.S.C. § 3582(c)(l)(A) and Section 1B1.13 of the United States Sentencing

Guidelines.”).

       The Application Notes to § 1B1.13 state that, when a defendant suffers from a medical

condition, extraordinary and compelling reasons exist in two scenarios: the medical condition (1)

is a terminal illness or (2) “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected

to recover.” USSG § 1B1.13 n.1(A)(i)–(ii). Mr. Goodwin does not contend that his underlying

conditions—in and of themselves—are terminal. Rather, he argues that if he were to contract

COVID-19, his underlying conditions would cause him to be especially vulnerable to it, and he

would be “more likely to fataly [sic] subcom [sic] to” it. [Def.’s Mot. Recons. at 1]. The Court

therefore construes his request for compassionate release as falling within the second scenario.

       In considering whether Mr. Goodwin’s underlying conditions, against the backdrop of

the COVID-19 pandemic, “substantially diminish[] [his] ability” to “provide self-care within”

the prison’s walls and leave him without an expectation of recovery, USSG § 1B1.13 n.1(A)(ii),

the Court turns to the Center of Disease Control’s guidelines, see, e.g., Cameron v. Bouchard,

___ F. Supp. 3d ___, 2020 WL 2569868, at *4–5 (E.D. Mich. May 21, 2020), vacated on other

grounds, ___ F. App’x ___, 2020 WL 3867393 (6th Cir. 2020); Awshana v. Adduccl, ___ F.

Supp. 3d ___, 2020 WL 1808906, at *4 (E.D. Mich. Apr. 9, 2020); see also Valentine v.

Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in a case involving



                                                 3

Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 3 of 7 PageID #: 6852
COVID-19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987) (stating that “courts

normally should defer to the reasonable medical judgments of public health officials” (footnote

and quotation omitted)). Since the Court’s denial of Mr. Goodwin’s motion last month, the CDC

has revised its guidelines, and according to the revised guidelines, “[p]eople of any age with the

following conditions are at increased risk of severe illness from COVID-19”:

             •   Cancer
             •   Chronic kidney disease
             •   COPD (chronic obstructive pulmonary disease)
             •   Immunocompromised state (weakened immune system) from solid organ
                 transplant
             •   Obesity (body mass index [BMI] of 30 or higher)
             •   Serious heart conditions, such as heart failure, coronary artery disease, or
                 cardiomyopathies
             •   Sickle cell disease
             •   Type 2 diabetes mellitus

People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control & Prevention, https:

//www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.

html (last updated July 30, 2020).

        Under the CDC’s revised guidelines, Mr. Goodwin’s body mass index now places him

above the CDC’s new threshold and at a heightened risk of severe illness from COVID-19,

especially in tandem with his high blood pressure. 2 But the fact that Mr. Goodwin is now an at-

risk individual under the CDC’s revised guidelines does not, in and of itself, entitle him to

compassionate release. Before ordering compassionate release, the Court also has to determine

that (1) Mr. Goodwin “is not a danger to the safety of any other person or to the community” by


        2
           The CDC acknowledges that individuals with high blood pressure alone “might be at an increased risk
for severe illness from COVID-19.” People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control
& Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.
html (last updated July 30, 2020). The CDC also suggests that high blood pressure, in combination with another
condition, can expose individuals to “a higher risk for severe illness from COVID-19.” Frequently Asked Questions,
Ctrs. For Disease Control & Prevention, https://www. cdc.gov/coronavirus/2019-ncov/faq.html# People-at-Higher-
Risk-for-Severe-Illness (last updated July 15, 2020).

                                                        4

Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 4 of 7 PageID #: 6853
weighing 18 U.S.C. § 3553(a)’s factors, to the extent they are applicable, and (2) a reduced

sentence is “consistent with” USSG § 1B1.13’s policy statements. USSG § 1B1.13(2)–(3); see

§ 3582(c)(1)(A) (“The court may not modify a term of imprisonment once it has been imposed

except that . . . such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.”); see also United States v. Resnick, ___ F. Supp. 3d ___, 2020 WL

1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The First Step Act did not amend the eligibility

requirements for compassionate release, which are set forth in 18 U.S.C. § 3582(c)(l)(A) and

Section 1B1.13 of the United States Sentencing Guidelines.”).

        A prisoner’s compassionate release is an extraordinary and rare occurrence, see United

States v. Dusenbery, No. 5:91-cr-291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019)

(observing that “[c]ompassionate release due to a medical condition is an extraordinary and rare

event” (quotation omitted)), and the general threat of COVID-19—that is, the fear that it may

infiltrate a prison’s population—cannot justify it, see United States v. Smoot, No. 2:19-CR-20,

2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020) (“The mere possibility of an outbreak at his

facility does not equate to a compelling enough reason to justify [the defendant’s] release.”

(citation omitted)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release[.]”); United States v. Eberhart,

___ F. Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“[A] reduction of

sentence due solely to concerns about the spread of COVID-19 is not consistent with the applicable

policy statement of the Sentencing Commission as required by § 3582(c)(1)(A).”).

       COVID-19 has not affected FCI Bennettsville to the same level as other federal facilities

throughout the country. The Federal Bureau of Prisons (“BOP”) reports only two active cases



                                                5

Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 5 of 7 PageID #: 6854
among the prison population at FCI Bennettsville, and it reports seven active cases among the

staff there. COVID-19 Cases, Fed. Bureau of Prisons, https://www.bop.gov/ coronavirus/ (last

updated July 30, 2020). Mr. Goodwin, significantly, provides the Court with no indication that

he is in danger of contracting the virus; he does not claim that he has been exposed to the virus or

that the BOP has failed to take swift, appropriate, and effective steps to quarantine the infected

prisoners or staff members at FCI Bennettsville. In fact, he acknowledges that the “two inmate

units [are] currently under quarantine.” [Def.’s Mot. Recons. at 2].

       Under these circumstances, Mr. Goodwin is not entitled to compassionate release at this

time. Cf. United States v. You, No. 20-5390, at 2 (6th Cir. Apr. 22, 2020) (PACER) (noting the

scarcity of “COVID-19 cases at [the defendant’s] present facility” and observing that “her

facility has implemented precautionary measures to protect those detained in the facility”); see

Raia, 954 F.3d at 597 (referring to the BOP’s “extensive and professional efforts to curtail the

virus’s spread” (citation omitted)); see also United States v. Elebesunu, No. GJH-13-008, 2020

WL 3791978, at *2 (D. Md. July 7, 2020) (“Under circumstances such as these where the number

of cases at the facility is low and BOP appears to have controlled the spread, the imminence of

the risk to [the defendant] is diminished and weighs against granting compassionate release.”

(citation omitted)); United States v. Arafat, No. 12-cr-45, 2020 WL 3790727, at *6 (D. Minn.

July 7, 2020) (“[E]ven assuming [the defendant’s] underlying medical conditions exist, [he] has

failed to demonstrate a particularized risk of contracting the disease. To date, FCI-Sandstone has

only one reported case of COVID-19.” (citation omitted)).

       In sum, the Court, again, sympathizes with Mr. Goodwin’s concerns, but he is not entitled

to compassionate release under § 3582(c)(1)(A). His Pro Se Motion for Reconsideration [Doc.




                                                 6

Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 6 of 7 PageID #: 6855
777] is therefore DENIED. If the conditions at FCI Bennettsville change, however, Mr. Goodwin

has leave of the Court to file a renewed motion for compassionate release.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                                7

Case 2:13-cr-00037-JRG Document 781 Filed 07/31/20 Page 7 of 7 PageID #: 6856
